If it is assumed, in accordance with the defendant's claim, that he was merely a surety on the note and that the plaintiff understood that such was in fact his relationship to the transaction, the defence of want of notice of the dishonor of the note is unavailing. In Conway Savings Bank v. Dow,69 N.H. 228, it was held that a stipulation in a note giving the payees "the right of collecting the whole or any part of this note at their own discretion, or of extending from time to time, by reception of interest in advance or otherwise, the payment of the whole or any part thereof without affecting our liability to pay the same," does not bind the sureties *Page 496 
thereon to an extension of the time of payment by the principal and payees beyond six years from the date of the note. The defence presented in that case was the statute of limitations, and the court say that "upon the construction most favorable to the plaintiffs, the agreement must be taken and construed to have been entered into by the sureties in view of and subject to the statutory limitation of actions of this kind." While that case is not an express authority for the proposition that the surety's liability continued during the statutory period, it recognizes the principle that it might have had that effect if such had been the intention of the parties. In Rochester Savings Bank v. Chick, 64 N.H. 410, it was held that a stipulation in a promissory note that "all the signers agree to be holden should the time of payment be extended" does not bind a surety to more than one extension, upon the ground that it would be unreasonable to infer that the parties intended to provide for an indefinite number of extensions. Both of these cases are based upon the fact of intention ascertained from the language used in the notes.
In the present case the surety expressly agreed to be holden upon extensions of the note from time to time, not exceeding in the aggregate a period of six years. There is nothing indefinite about the agreement and nothing is left to conjecture as to the duration of the liability assumed. The intention of the parties is plain that the surety should be liable on the note for a period not exceeding six years if the time of payment was extended for that length of time. As it is in effect conceded in argument that the receipt of interest in advance, on May 27, 1906, amounted to an extension of the time of payment to July 27, 1906 (Crosby v. Wyatt,10 N.H. 318), and as it was not then paid by the principal, the defendant became liable to pay it in accordance with the terms of his agreement. Pine River Bank v. Swazey, 47 N.H. 154, 156. The defendant was not entitled to notice that the note had not been paid or that the time of payment had been extended, for he expressly authorized such extension and agreed to be bound by it. Amoskeag Bank v. Moore, 37 N.H. 539; 7 Cyc. 887.
Exception overruled.
All concurred. *Page 497